Citation Nr: 9926979	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-09 616	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from October 1964 to December 
1967.

A March 1993 RO rating decision denied service connection for 
PTSD.  The veteran was notified of this determination in 
April 1993 and he did not appeal.

In 1995, the veteran submitted an application to reopen a 
claim for service connection for PTSD.  With this application 
various evidence was submitted, including VA medical records 
that now show the presence of PTSD purportedly related to 
service, that is of such significance that it must be 
considered in order to fairly decide the merits of the claim.  
Hence, the Board of Veterans' Appeals (Board) finds that 
there is new and material evidence to reopen the claim for 
service connection for PTSD, and the Board will consider the 
claim on a de novo basis, as did the RO.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

This appeal comes to the Board from a December 1995 RO rating 
decision that denied service connection for PTSD and granted 
a permanent and total disability rating for pension purposes, 
effective from October 6, 1995.  The veteran appealed for 
service connection for PTSD and an earlier effective date for 
the grant of a permanent and total disability evaluation for 
pension purposes.  At a hearing before the undersigned in 
March 1999, he withdrew his appeal with respect to the latter 
issue.  Hence, the only issue for appellate consideration is 
that listed on the first page of this remand.


REMAND

As an initial matter, the Board finds that the veteran's 
claim for service connection for PTSD is well grounded.  He 
has provided medical evidence of a current diagnosis of PTSD 
related to an incident of service, and his own lay evidence, 
presumed credible for the purpose of this initial 
determination, of a sexual assault as the noncombat, in-
service stressor.  Hence, the claim for service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant evidence has not 
been obtained with regard to the claim and that further 
assistance to the appellant is required to comply with VA's 
duty to assist him.  

38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) held that 
VA has undertaken a special obligation to assist those who 
claim service connection for PTSD based on personal assault.  
Patton v. West, 12 Vet. App. 272 (1999).  In such a case, the 
provisions of VA Adjudication Procedure Manual M21-1, Part 
III,  5.14c (Apr. 30, 1996) are substantive rules that are 
the equivalent of VA regulations.  Further attempts to 
develop evidence that might corroborate the claimed stressor 
are required.  Id.,  5.14c (4), (9).  Accordingly, the case 
is remanded to the RO for the following actions:

1.  Obtain the service record jacket 
including complete military personnel 
records.

2.  Any evidence documenting the 
veteran's alleged behavioral changes 
(e.g., that he became a physically and 
verbally violent person after the rape, 
and resorted to drug and alcohol abuse) 
should be presented to a VA clinician for 
interpretation as in  5.14c (9), in the 
context of the contemporary records 
already on file.


After review by the RO, if the decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, subject to current appellate procedures, 
the case should be returned to the Board for further 
appellate consideration, if appropriate.  The appellant need 
take no further action unless otherwise informed, but may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





